Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

Sakimura et al. US 2012/0133918 in view of Imamura et al. US 2006/0016085
     As to claim 1, Sakimura teaches a communication management system of a surveying instrument (see fig. 1-3), comprising: a surveying instrument (fig.1) including a survey unit configured to survey a target (abstract, [0009-0010] teaches surveying target), a GPS device configured to measure coordinates ([0037] teaches position information), a control unit (fig.2:27) configured to control the survey unit and the GPS device, and a communication unit (fig.2:33) configured to enable communication between the control unit and a communication network (0034, 0038-0040 teach comm. with network); a management server (fig.3: 42 and 43) capable of communicating with the surveying instrument (fig.3:10) through the communication network (fig.3:41); and a remote terminal (fig.3:44) capable of communicating with the management server 42/43, wherein the remote terminal 44 is configured to set a usable range of the surveying instrument 10, and make the management server store the usable range, the determination, and the operation (0064-0067), the surveying instrument is configured to transmit own GPS information to the management server (0037-0040). 
     Sakimura doesn’t expressly teach set determination on entrance and exit of the surveying instrument into and from the usable range, and an operation responsive to results of the 
     However, Imamura teaches set determination on entrance and exit of the surveying instrument into and from the usable range (0067, 0071-0072, 0074-0075 teaches entrance/exit mechanics), and an operation responsive to results of the determination (0071, 0077-0079), and the management server is configured to compare entrance and exit of the surveying instrument into and from the usable range with the GPS information and executes the determination (0052-0053, 0062), and based on results of the determination, executes the operation (0058-0066).
     It would be obvious to modify Sakimura by set determination on entrance and exit of the surveying instrument into and from the usable range, and an operation responsive to results of the determination, and the management server is configured to compare entrance and exit of the surveying instrument into and from the usable range with the GPS information and executes the determination, and based on results of the determination, executes the operation as taught by Imamura (see above) for the benefit of monitoring the survey instrument data into/from usable range.  
     As to claim 2, the cited art teaches the communication management system of a surveying instrument according to claim 1, wherein when the surveying instrument is determined to have exited from the usable range in the determination, as the operation, the server is configured to notify an owner and/or an administrator of the surveying instrument of the exit, and/or gives a warning to the surveying instrument and/or suspends functions of the surveying instrument (esp. c.f. [0040, 0067, 0071-0072, 0074-0075, 0077-0083] of Imamura and [0144-0147, 0159] of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646